      Case 3:20-cv-00409-DPM-PSH Document 2 Filed 01/04/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION



RONNIE NIXON, JR.                                             PETITIONER


v.                     NO. 3:20-cv-00409 DPM-PSH


DOE                                                          RESPONDENT



                                  ORDER


      Petitioner Ronnie Nixon, Jr., (“Nixon”) began this case by filing a

pleading that the Clerk of the Court construed as a petition for writ of

habeas corpus pursuant to 28 U.S.C. 2254. In the pleading, Nixon advanced

one claim for relief. He maintained that he has not seen a judge in over

four months, and “[t]he jail will not let [him] see a judge.” See Docket

Entry 1 at CM/ECF 11. He additionally maintained that “[t]hey have used

their three continuances.” See Docket Entry 1 at CM/ECF 5. When

prompted to provide information about whether he presented the claim to

the state courts, he alleged the following: “I didn’t directly appeal.” See

Docket Entry 1 at CM/ECF 5. He asked that he be released from jail.
     Case 3:20-cv-00409-DPM-PSH Document 2 Filed 01/04/21 Page 2 of 3




     Nixon failed, though, to, inter alia, identify his custodial agent,

provide a state trial court case number or otherwise identify the charge or

sentence he is attacking, and sign the petition. In addition, he neither paid

the five dollar filing fee nor, alternatively, filed a motion for leave to

proceed in forma pauperis. Given the present state of the record in this

case, the Court orders the following:

     1) Nixon shall file an amended petition in which he:

                 a) identifies his custodial agent by name,

                 b) provides a state trial court case number or

           otherwise identifies the charge or sentence he is

           attacking, and

                 c) signs the amended petition.

In addition, he is strongly encouraged to provide additional facts to

substantiate his claim and explain whether he presented the claim to the

state courts. He is given up to, and including, February 1, 2021, to file an

amended petition conforming to this Order.

     2) Nixon shall either pay the five dollar filing fee or file an application

to proceed in forma pauperis. He is given up to, and including, February

1, 2021, to do so. The Clerk of the Court shall send Nixon the documents

necessary to file an application to proceed in forma pauperis.

                                      2
     Case 3:20-cv-00409-DPM-PSH Document 2 Filed 01/04/21 Page 3 of 3




     Nixon is hereby notified of his obligation to comply with the Federal

Rules of Civil Procedure as well as the Local Rules for the United States

District Court for the Eastern District of Arkansas. Specifically, he is

directed to Local Rule 5.5(c)(2), which provides the following:


           It is the duty of any party not represented by counsel to
     promptly notify the Clerk and the other parties to the
     proceedings of any change in his or her address, to monitor the
     progress of the case, and to prosecute or defend the action
     diligently. A party appearing for himself/herself shall sign
     his/her pleadings and state his/her address, zip code, and
     telephone number. If any communication from the Court to a
     pro se plaintiff is not responded to within thirty (30) days, the
     case may be dismissed without prejudice. Any party proceeding
     pro se shall be expected to be familiar with and follow the
     Federal Rules of Civil Procedure.


In the event Nixon fails to comply with the terms of this Order, it will be

recommended that this case be dismissed without prejudice.

     IT IS SO ORDERED this 4th day of January, 2021.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                     3
